TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00154-CR






Melissa Ann Baker, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT


NO. 8635, HONORABLE CHARLES F. CAMPBELL, JR., JUDGE PRESIDING






PER CURIAM

This is an appeal from a judgment of conviction for murder.  The punishment is
imprisonment for fifteen years.

Sentence was imposed on October 21, 1997.  There was a timely motion for new trial, thus
extending the time for perfecting appeal to January 20, 1998.  Tex. R. App. P. 26.2(a)(2).  Notice of
appeal was filed on February 24, 1998.  Without a timely filed notice of appeal, this Court is without
jurisdiction.  Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993); Shute v. State, 744 S.W.2d
96 (Tex. Crim. App. 1988).  Under the circumstances, we lack jurisdiction to dispose of the purported
appeal in any manner other than by dismissing it for want of jurisdiction.  Olivo v. State, 918 S.W.2d 519,
523 (Tex. Crim. App. 1996); see Williams v. State, 957 S.W.2d 949 (Tex. App.--Austin 1997, no pet.).


The appeal is dismissed.


Before Justices Powers, Kidd and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:   April 16, 1998

Do Not Publish